Citation Nr: 0022480	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  00-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for status post 
fracture of the left wrist (minor), currently evaluated as 
10 percent disabling.  


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
September 1986.  

This appeal arises from an August 1999 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  



REMAND

A review of the record reveals that on his VA Form 9 the 
veteran requested a personal hearing before the Board of 
Veterans' Appeals (Board) at the RO.  The Board sent the 
veteran a letter in May 2000 indicating that clarification 
from him was necessary as to whether he wanted to attend a 
hearing before the Board.  He was informed that if he did not 
respond within 30 days from the date of the letter, it would 
be assumed that he wanted a Board hearing at the regional 
office.  The veteran responded to the May 2000 letter in 
June 2000, indicating that he wanted to have a hearing 
scheduled before a Member of the Board at the regional 
office.  Since he has indicated that he desires a Travel 
Board hearing, one should be scheduled pursuant to 38 C.F.R. 
§ 20.700 (1999).  

The Board further notes that in his VA Form 9 the appellant 
requests that his "representative" call him.  The veteran, 
however, has yet to file a power of attorney appointing a 
representative, and as such, no representative will be 
calling.  The appellant is, however, entitled to appoint a 
representative of his own choosing, and the RO should assist 
him in doing so.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should inform the veteran of 
his right to be represented under the 
provisions of 38 C.F.R. § 20.600 (1999), 
and assist him in making a selection if 
requested. 

2.  The RO should take appropriate action 
to schedule a Travel Board hearing for 
the veteran.  He should be appropriately 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (1999).  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to accord the veteran due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


